

EXHIBIT 10.45


SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (this “Agreement”) is entered into as of
October 1, 2015, by and between GAIN Capital Holdings, Inc. (collectively with
its direct and indirect subsidiaries, “Gain”) and Jason Emerson (“Emerson” or
“you”). Gain and Emerson are sometimes referred to herein, collectively, as the
“Parties” and each individually as a “Party.”


WHEREAS, Emerson is currently employed with Gain as its Chief Financial Officer;


WHEREAS, the Parties have mutually agreed that Emerson’s employment with Gain
will terminate as of October 1, 2015; and


WHEREAS, the Parties wish to enter into this Agreement to provide, among other
things, for certain payments and benefits in connection with the cessation of
Emerson’s employment and the release of any Claims (as defined herein), in each
case on the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:


(1)Termination of Employment. The Parties agree that Emerson’s final day of
employment with Gain is October 1, 2015 (the “Termination Date”).


(2)Severance Consideration. If this Agreement is executed and timely returned
and is not revoked by Emerson pursuant to Section 6 before October 9, 2015 (the
“Effective Date”), then Emerson shall be entitled to receive the following from
Gain (collectively, the “Severance Consideration”), subject to all federal,
state, city, foreign and other applicable taxes and withholdings as may be
required pursuant to any law or governmental regulation or ruling and all other
customary deductions made with respect to Gain’s employees generally:


(a)pay for accrued but unused PTO benefits as of the Termination Date totaling
Sixteen Thousand Five Hundred Six Dollars and Seven Cents ($16,506.07);


(b)a lump-sum cash payment of Two Hundred Thousand Dollars ($200,000), which
shall be paid to Emerson at the time bonus payments are made to executives of
Gain during 2016, which is currently anticipated to take place in March 2016;


(c)severance in an amount equal to Sixty-Two Thousand Five Hundred Dollars
($62,500) (the “Severance”), which is equivalent to three (3) months of
Emerson’s base salary as in effect as of the Termination Date, which shall be
paid to him in accordance with Gain’s normal payroll practices in equal
installments through December 31, 2015, and which shall commence as soon as
administratively practicable following the Effective Date;


(d)notwithstanding any provision to the contrary in any applicable grant
agreement or Gain’s 2010 Omnibus Incentive Compensation Plan (or a successor
plan), all shares subject to Gain equity grants (including, without limitation,
stock options, stock units and stock awards) that would



--------------------------------------------------------------------------------



vest solely on Emerson’s continued employment with Gain during the period from
the Effective Date



--------------------------------------------------------------------------------



through March 31, 2016 shall immediately vest in full and/or become immediately
exercisable or payable as soon as practicable after the Effective Date;


(e)to the extent permitted under applicable law, Gain will provide continued
health benefits to Emerson at the same premium rates charged to other
then-current employees of Gain, or, at its option, waive that portion of the
cost for COBRA continuation coverage that is in excess of what then-current
employees of Gain pay for health benefits under Gain’s benefit plans for the
period from the Termination Date through December 31, 2015 (the “Benefits”); and


(f)his base salary accrued and unpaid as of the date of the Termination Date.


(3)Release and Covenant Not to Sue.
    
(a)Emerson, on behalf of himself and his heirs, executors, dependents, legal
representatives and assigns (collectively, the “Releasing Parties”) hereby
releases and forever discharges, to the fullest extent permitted by law, Gain
and each of its past, present and future stockholders, officers, directors,
employees, agents, subsidiaries, divisions, affiliated entities (including,
without limitation, Gain Capital Group, LLC, Global Futures & Forex Ltd., Gain
Capital – FOREX.com UK Ltd and GAIN Capital UK Ltd), employee benefit and
pension plans or funds, trustees, fiduciaries, administrators, successors and
assigns (collectively, the “Released Parties”) from all possible lawsuits,
claims, demands and causes of action of any kind (based on any legal or
equitable theory, whether contractual, common-law, statutory, federal, state,
local or otherwise), whether known or unknown, by reason of any act or omission
up to and including the date of this Agreement (“Claims”), including any
potential Claims arising under any contract or implied contract, handbook, tort
law or public policy having any bearing on Emerson’s employment or the
termination of his employment, including, but not limited to, Claims for
wrongful discharge, discrimination, breach of contract, tortious interference,
harassment, infliction of emotional distress, defamation, back pay, vacation
pay, sick pay, wage, commission or bonus payment, equity grants, attorneys’ fees
and costs, and future wage loss. Without limiting the foregoing, Emerson, on
behalf of himself and the Releasing Parties, agrees that this Section 3(a)
includes a release of his and their respective rights to assert a Claim of
discrimination on the basis of age, sex, race, religion, national origin,
marital status, sexual orientation, ancestry, parental status, handicap,
disability, veteran status, harassment, retaliation or attainment of benefit
plan rights, as well as any Claims with respect to any of the laws listed on
Exhibit A hereto. This Release is meant to be as broad as legally permissible
and applies to both employment-related and non-employment-related Claims up to
the time that Emerson executes this Agreement. This release includes a waiver of
jury trials and non-jury trials. Emerson is also releasing and waiving Claims
for personal gain under the Federal False Claims Act.


(b)Except as provided in Section 3(c), Emerson agrees not to sue or otherwise
bring any legal action against Gain or any of the Released Parties ever for any
Claim released in Section 3(a) arising before the date of this Agreement.
Emerson acknowledges that he is not only waiving any right he may have to
proceed individually, but also as a member of a class or collective action. In
the event that Emerson receives notice of a class or collective action against
any Released Party for claims arising before the date of this Agreement, he
acknowledges and agrees that he will “opt out” of and may not “opt in” to such
action, and hereby waives any right he may have to recover any relief, including
money damages, from any of the Released Parties as a member of a class or
collective action.
 
(c)Notwithstanding the foregoing, the Parties agree that nothing in this
Agreement prevents Emerson from (i) taking steps to enforce the terms of this
Agreement or to challenge the validity



--------------------------------------------------------------------------------



of this Agreement; (ii) making any disclosure of information required by law;
(iii) providing information to or testifying or otherwise assisting in any
investigation or proceeding brought by any federal or state regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or
with respect to any internal investigation by Gain; (iv) testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of the Sarbanes-Oxley Act of 2002, the Dodd–Frank Wall Street Reform
and Consumer Protection Act, any federal, state or municipal law relating to
fraud, or any rule or regulation of any self-regulatory organization or
(v) filing a charge or complaint with, or participating in any investigation or
proceeding conducted by, any federal, state or local governmental agency
including, but not limited to, the Equal Employment Opportunity Commission or
the National Labor Relations Board, although Emerson agrees that he will not
accept any monetary or other personal recovery or reinstatement as a result of
any such charge or complaint or his participation in any such proceeding, to the
extent permitted by applicable law.


(d)This Agreement does not release or waive claims or rights that, as a matter
of law, cannot be released or waived.


(4)Representations and Warranties. Emerson hereby represents and warrants to
Gain as follows, and acknowledges that Gain is relying on the accuracy and
completeness of such representations and warranties in entering into this
Agreement:


(a)    He is not aware of any facts that might justify a claim against Gain for
any violation of the Family and Medical Leave Act (“FMLA”).


(b)    He has received all wages for all work he performed and any commissions,
overtime compensation and FMLA leave to which he may have been entitled, and
that he is not aware of any facts constituting a violation by Gain or any
Released Party of the Fair Labor Standards Act or any other federal, state or
municipal laws, including New York City laws.


(c)    Neither he nor any Releasing Party has sued or otherwise filed any
actions (or participated in any actions) of any kind against Gain or any
Released Party in any court or before any administrative or investigative body
or agency.
 
(d)    He has returned to Gain all property belonging to Gain including, but not
limited to, electronic devices, equipment, access cards and paper and electronic
documents.


(e)    He has disclosed to Gain, in accordance with applicable policies and
procedures, any and all information relevant to any investigation of Gain
business practices conducted by any governmental agency or to any existing,
threatened or anticipated litigation involving Gain, whether administrative,
civil or criminal in nature, and that he is otherwise unaware of any wrongdoing
committed by any current or former employee of Gain that has not been disclosed.


(f)    The Severance Consideration is more than any money or benefits that he is
otherwise promised or entitled to receive under any policy, plan, handbook or
practice of Gain or any prior agreement or understanding between himself and
Gain.


(g)    Gain has offered him the chance to review and consider the terms of this
Agreement for a period of twenty-one (21) calendar days and, by signing this
Agreement, represents



--------------------------------------------------------------------------------



that he is freely, knowingly and voluntarily executing this Agreement with full
understanding of its terms following an opportunity to consult with and obtain
the advice of his attorney.


(h)    Except as otherwise provided in this Agreement, after his employment
ends, Emerson will no longer participate in or accrue service credit of any kind
in any Gain employee benefits plan.


(5)Confidential Information; Intellectual Property.


(a)    Emerson acknowledges that, by reason of his employment by Gain, he had
access to confidential information of Gain, including without limitation,
non-public information and knowledge pertaining to products, inventions,
discoveries, improvements, innovations, designs, ideas, trade secrets,
proprietary information, business strategies, packaging, advertising, marketing,
distribution and sales methods, sales and profit figures, employees, customers
and clients, and relationships between Gain and its business partners, including
dealers, traders, distributors, sales representatives, wholesalers, customers,
clients, suppliers and others who have business dealings with them
(“Confidential Information”). Emerson acknowledges that such Confidential
Information is a valuable and unique asset of Gain’s and covenants that, from
and after the date of this Agreement, he will not disclose any Confidential
Information to any person or entity, without the prior written consent of the
General Counsel of Gain. Emerson acknowledges that the existence and terms and
conditions of this Agreement shall be considered Confidential Information of
Gain subject to this Section 5(a), although the Parties agree that Emerson may
disclose the terms of this Agreement to his attorney and his tax advisor,
provided that Emerson takes reasonable steps to ensure that they keep the terms
confidential.


(b)    All records, designs, patents, business plans, financial statements,
manuals, memoranda, lists, research and development plans and products, and
other property delivered to or compiled by Emerson by or on behalf of Gain or
its vendors or customers that pertain to the business of Gain shall be and
remain the property of Gain, and be subject at all times to its discretion and
control.


(6)Revocation. Notwithstanding anything to the contrary herein, the Parties
agree that Emerson shall have seven (7) calendar days from the date of this
Agreement to revoke the Agreement in its entirety by providing written notice of
revocation to Gain pursuant to Section 7.
    
(7)Notices. All notices permitted or required hereunder shall be in writing and
shall be delivered personally, by telecopier or by courier service providing for
next-day delivery or sent by registered or certified mail, return receipt
requested, to the following addresses:


If to Gain:


GAIN Capital Holdings, Inc.
Bedminster One
135 Route 202/206
Bedminster, New Jersey 07921
Attention: General Counsel


If to Emerson:


Jason Emerson





--------------------------------------------------------------------------------



Either Party may change the address to which notices shall be sent by sending
written notice of such change of address to the other Party. Any such notice
shall be deemed given, if delivered personally, upon receipt; if telecopied,
when telecopied; if sent by courier service providing for next-day delivery, the
next business day following deposit with such courier service; and if sent by
certified or registered mail, three days after deposit (postage prepaid) with
the U.S. mail service.


(8)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.


(9)Entire Agreement. No agreements, discussions or understandings not expressed
in this Agreement shall be binding on the parties or affect the Agreement in any
way and this Agreement constitutes the entire agreement between the parties
pertaining to the subject matter of this Agreement, and it supersedes all
negotiations and all prior and contemporaneous discussions and understandings of
the parties in connection with the subject matter of this Agreement.


(10)Governing Law. This Agreement shall be construed under the laws of the State
of New Jersey, without regard to the principles of conflicts of law, and any
action to construe or enforce this Agreement shall be brought in the court of
the State of New Jersey.


(11)Severability. If any terms of this Agreement shall, to any extent, be
construed to be invalid or unenforceable, then such terms shall be construed in
a manner so as to permit its enforceability to the fullest extent under the
applicable law. In any case, the remaining terms of this Agreement shall remain
in full force and effect.


(12)    No Admission. By entering into this Agreement, neither Emerson nor Gain
makes any admission or otherwise admits wrongdoing of any kind.


(13)    Irrespective of Whether This Agreement Takes Effect. In the event that
Emerson does not timely execute and return this Agreement or if he timely
revokes this Agreement, then this Agreement shall not take effect. If this
Agreement does not take effect, Emerson will not be entitled to receive the
Severance Consideration, except that he will still receive the following:
(1) his base salary accrued and unpaid as of the date of his termination of
employment; and (2) pay for accrued but unused PTO benefits as of the
Termination Date totaling Sixteen Thousand Five Hundred Six Dollars and Seven
Cents ($16,506.07).
  
(14)    We Want To Make Absolutely Certain That You Understand This Agreement


You acknowledge and agree that:


→    You have carefully read this Agreement in its entirety;


→
You have had an opportunity to consider the terms of this Agreement for at least
twenty-one (21) calendar days;



→
You understand that Gain urges you to consult with an attorney of your choosing,
at your expense, regarding this Agreement;






--------------------------------------------------------------------------------



→
You discussed this Agreement with you lawyer or had a reasonable opportunity to
do so, and he or she has answered to your satisfaction any questions you asked
with regard to the meaning and significance of any of the provisions of this
Agreement;



→
You fully understand the significance of all of the terms and conditions of this
Agreement; and



→
You are executing this Agreement voluntarily and of your own free will and agree
to all the terms and conditions contained in this Agreement.





YOU AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
DO NOT RESTART, EXTEND OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD DESCRIBED ABOVE.




[Signature Page Follows]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.




GAIN CAPITAL HOLDINGS, INC.


By: /s/ Diego Rotsztain    


Name: Diego Rotsztain    


Title: EVP and General Counsel    
    


/s/ Jason Emerson    
Jason Emerson





--------------------------------------------------------------------------------





Exhibit A


The release of the Releasing Parties set forth in Section 3(a) of this Agreement
includes a release of all Claims under the following laws (including any
amendments to such laws):


(a)
Federal laws, such as:



•The Age Discrimination in Employment Act;
•The Older Workers Benefits Protection Act;
•Title VII of the Civil Rights of 1964;
•Sections 1981 through 1988 of Title 42 of the United States Code;
•The Civil Rights Act of 1991;
•The Equal Pay Act;
•The Americans with Disabilities Act;
•The Rehabilitation Act;
•The Employee Retirement Income Security Act;
•The Worker Adjustment and Retraining Notification Act;
•The National Labor Relations Act;
•The Fair Credit Reporting Act;
•The Occupational Safety and Health Act;
•The Uniformed Services Employment and Reemployment Act;
•The Employee Polygraph Protection Act;
•The Immigration Reform Control Act;
•The Family and Medical Leave Act;
•The Genetic Information Nondiscrimination Act;
•The Federal False Claims Act;
•The Patient Protection and Affordable Care Act;
•The Consolidated Omnibus Budget Reconciliation Act; and




--------------------------------------------------------------------------------



•The Lilly Ledbetter Fair Pay Act.


(b)
State and municipal laws, such as:



·
The New York State Human Rights Law; the New York State Executive Law; the New
York State Civil Rights Law; the New York State Whistleblower Law; the New York
State Legal Recreational Activities Law; the retaliation provisions of the New
York State Workers’ Compensation Law; the New York Labor Law; the New York State
Worker Adjustment and Retraining Notification Act; the New York State False
Claims Act; New York State Wage and Hour Laws; the New York State Equal Pay Law;
the New York State Rights of Persons with Disabilities Law; the New York State
Nondiscrimination Against Genetic Disorders Law; the New York State Smokers’
Rights Law; the New York State Correction Law; the New York Aids Testing
Confidentiality Act; the New York Genetic Testing Confidentiality Law; the New
York Discrimination by Employment Agencies Law; the New York Bone Marrow Leave
Law; the New York Adoptive Parents Child Care Leave Law; the New York City Human
Rights Law, as amended; the New York City Administrative Code; the New York City
Earned Sick Time Act; and the New York City Charter; and

·
The New Jersey Law Against Discrimination; the New Jersey Discrimination in
Wages Law; the New Jersey Temporary Disability Benefits and Family Leave
Insurance Law; the New Jersey Domestic Partnership Act; the New Jersey
Conscientious Employee Protection Act; the New Jersey Family Leave Act; the New
Jersey Wage Payment Act; the New Jersey Equal Pay Law; the New Jersey
Occupational Safety and Health Law; the New Jersey False Claims Act; the New
Jersey Smokers’ Rights Law; the New Jersey Genetic Privacy Act; the New Jersey
Fair Credit Reporting Act; the New Jersey Emergency Responder Leave Law; the New
Jersey Millville Dallas Airmotive Plant Job Loss Notification Act (a/k/a the New
Jersey WARN Act); the New Jersey Security and Financial Empowerment Act; and the
retaliation provisions of the New Jersey Workers’ Compensation Law; the Jersey
City Earned Sick Time Ordinance; and







--------------------------------------------------------------------------------



·
The Elliott-Larsen Civil Rights Act; the Persons With Disabilities Civil Rights
Act; the Payment of Wages and Fringe Benefits Act; the Whistleblowers’
Protection Act; the Michigan Occupational Safety and Health Act; the
Bullard-Plawecki Employee Right to Know Act; the Social Security Number Privacy
Act; and the Sales Representatives Commission Act.







